Citation Nr: 0524030	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  98-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for prostate 
cancer, evaluated as 100 percent disabling prior to April 1, 
1997, 10 percent disabling from April 1, 1997, to February 
10, 1999, and 40 percent disabling thereafter.

2.  Entitlement to an effective date prior to November 7, 
1996, for the grant of service connection for prostate 
cancer.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
prostate cancer.

4.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

5.  Entitlement to an increased rating for anxiety and 
depression, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran retired from active duty in November 1974 with 
more than 20 years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.  A hearing was held before 
the undersigned Veterans Law Judge in January 2005.  A 
hearing was held before a hearing officer in December 1998.

Service connection was established for residuals of prostate 
cancer via a May 1997 rating decision.  The veteran voiced 
disagreement with the rating decision in August 1997 and a 
statement of the case (SOC) for his increased rating claim 
was issued in September 1998 (referencing that the criteria 
for a compensable rating for deformity of the penis had not 
been met in the reasons and bases).  The veteran perfected 
his appeal of his increased rating claim in October 1998.  

His October 1998 substantive appeal mentions his problems 
with lack of libido and erectile dysfunction in addition to 
his problems with frequent urination.  However, the RO 
subsequently has not addressed the veteran's claim of 
entitlement to service connection for erectile dysfunction 
despite the veteran's continued assertions.  See, e.g., 
November 1999 hearing transcript, July 2003 statement, 
October 2003 statement, and June 2004 statement.  See 
Isenbart v. Brown, 7 Vet. App. 537 (1995) (a notice of 
disagreement can pertain to the RO's failure to adjudicate an 
issue).  Ordinarily, the Board would remand a claim with a 
pending NOD for the RO to issue a SOC.  However, in light of 
the specific facts of this case, to include the length of 
appellate status with continued assertions, and the fact that 
the Board can resolve this issue in the veteran's favor, it 
will be addressed herein. 

The RO has also failed to adjudicate a claim of entitlement 
to an earlier effective date for the grant of service 
connection for prostate cancer.  The veteran has also made 
repeated assertions that he is entitled to an effective date 
prior to November 7, 1996.  The veteran was notified via 
letter in October 1997 that November 1996 was the effective 
date of the regulation by which presumptive service 
connection was granted and an earlier effective date was not 
warranted.  However, the veteran has continued to assert that 
he is entitled to an earlier effective date.  See November 
1998 statement and July 2003 statement.  In light of 
subsequent legal history, the matter of an earlier effective 
date should have been readdressed.  As the RO has also 
repeatedly failed to address this issue, combined with the 
length of the appellate status of this matter and the RO's 
opportunity to do so, the Board also will consider this issue 
as included in the veteran's perfected increased rating 
claim.  See Isenbart v. Brown, 7 Vet. App. 537 (1995).  
Because of the favorable nature of the decision that follows, 
the veteran is not prejudiced by the Board's actions to 
review the secondary service connection and earlier effective 
date claims instead of remanding to the RO with specific 
directions to adjudicate.

A rating decision was issued in September 2002 by which an 
increased rating for anxiety and depression was denied.  The 
veteran timely voiced disagreement with this determination in 
October 2003 and a SOC was issued in May 2004.  He perfected 
his appeal in July 2004.  The issue of entitlement to an 
increased rating for anxiety and depression is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
by him is required.

The veteran again has asserted entitlement to service 
connection for an eye disorder.  The Board refers this claim 
to reopen to the RO for appropriate action.  Also, the 
veteran has requested an accounting of his disability 
payments regarding concurrent receipt of retirement payments 
in light of the National Defense Authorization Act for Fiscal 
Year 2004, Pub. L. No. 108-136, §§ 641 and 642 (Nov. 24, 
2003).  The Board refers this request to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The evidence shows that the veteran's radiation treatment 
for prostate cancer ended in September 1996.

3.  From April 1, 1997, to February 10, 1999, the veteran's 
prostate cancer was predominantly manifested by voiding 
dysfunction that the probative and competent evidence shows 
resulted in daytime voiding less than every two hours and 
awakening to void three to four times at night.

4.  On and after February 11, 1999, the veteran's prostate 
cancer was predominantly manifested by voiding dysfunction 
that the probative and competent evidence does not show 
resulted in the use of an appliance or the wearing of 
absorbent materials that had to be changed more than four 
times per day.

5.  The veteran was diagnosed with prostate cancer on April 
11, 1996.  His service connection claim was received on 
August 6, 1996.  

6.  Competent probative medical evidence indicates that 
erectile dysfunction is the result of the veteran's service-
connected prostate cancer.

7.  The veteran's erectile dysfunction results in his loss of 
use of his penis as a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
more, for prostate cancer are met from April 1, 1997, to 
February 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.400, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7528 (2004).

2.  The criteria for a disability rating in excess of 40 
percent disabling on and after February 11, 1999, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.400, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic 
Code 7528 (2004).

3.  The requirements for an effective date of August 6, 1996, 
for the grant of service connection for prostate cancer are 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.816 (2004).

4.  Erectile dysfunction is secondary to service connected 
prostate cancer and service connection is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2004).

5.  The criteria for special monthly compensation for loss of 
use of a creative organ have been met.  38 U.S.C.A. 
§§ 1114(k), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.350(a)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his prostate cancer should 
continuously be evaluated as 100 percent disabling as he will 
never be cured, that he is entitled to an effective date 
prior to November 1996 for the grant of service connection 
for prostate cancer, and that he should be compensated for 
erectile dysfunction that resulted from his prostate cancer.  
The Board decisions must be based on the entire record, with 
consideration of all the evidence.  38 U.S.C.A. § 7104 (West 
2002).  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

In the instant case, the veteran was afforded a VA 
examination after he filed his service connection claim.  
Thereafter, service connection for prostate cancer was 
established and a 100 percent disability rating was assigned 
with a noncompensable rating being assigned effective April 
1, 1997, for his post-treatment residuals.  See May 1997 
rating decision.  A compensable rating was granted effective 
April 1, 1997, based on frequency of voiding via an August 
1999 rating decision.  The veteran's disability rating for 
prostate cancer was increased to 40 percent effective 
February 11, 1999, based on absorbent material usage for 
voiding dysfunction.  See May 2004 rating decision.

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.  

Here, the evidence clearly shows that after being diagnosed 
with prostate cancer the veteran underwent radiotherapy which 
ended on September 16, 1996.  See June 1997 private medical 
record.  Based on this therapeutic procedure, a 100 percent 
disability rating was initially assigned.  However, based on 
the end-date for the therapeutic procedure in September 1996, 
this 100 percent rating was appropriate through March 1997.  
As such, the RO appropriately evaluated the veteran's 
prostate cancer on residuals as of April 1, 1997.  While the 
veteran argues that he has continuously been entitled to a 
100 percent disability rating as his prostate cancer will 
never be cured, that he will continue to require followup 
care, and his PSA counts are not zero, competent medical 
evidence has not indicated that the slight influxes in the 
veteran's PSA counts are of the degree that is indicative of 
a recurrence of prostate cancer.  Nor does the evidence 
indicate any metastasis of his prostate cancer.  Therefore, a 
100 percent rating subsequent to April 1, 1997, based solely 
on the veteran's diagnosis of prostate cancer is not 
warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2004).  Instead, the condition is to be rated on residuals 
as voiding dysfunction or renal dysfunction as revealed by 
the medical evidence of record, including the VA 
examinations provided to the veteran.  Id.

The ratings for voiding dysfunction and renal dysfunction 
are found at 38 C.F.R. § 4.115a (2004).  While numerous 
statements in support of claim show that the veteran refers 
to having had debilitating diarrhea while undergoing 
treatment for his prostate cancer as evidence that he is 
entitled to compensation at a higher level, the evidence 
fails to reveal renal dysfunction subsequent to the 
veteran's treatment.  Instead, the medical evidence shows 
that voiding dysfunction is the predominant residual of the 
veteran's prostate cancer.  As such, his claim will be 
evaluated based on the criteria for voiding dysfunction.  
See 38 C.F.R. § 4.115a (2004) (only the predominant area of 
dysfunction shall be considered for rating purposes).

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day warrants a 60 percent rating.  Where 
such requires the wearing of absorbent materials which must 
be changed two-to-four times per day, a 40 percent rating is 
warranted.  Where such requires the wearing of absorbent 
materials which must be changed less than two times per day, 
a 20 percent rating is warranted.  38 C.F.R. § 4.115a 
(2004).  

Urinary frequency with daytime voiding interval less than 
one hour, or; awakening to void five or more times per night 
warrants a 40 percent rating.  A daytime voiding interval 
between one and two hours, or awakening to void three to 
four times per night warrants a 20 percent rating.  A 
daytime voiding interval between two and three hours, or 
awakening to void two times per night warrants a 10 percent 
rating.  38 C.F.R. § 4.115a (2004).  

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: Post void 
residuals greater than 150 cc.; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; stricture 
disease requiring periodic dilatation every two-to-three 
months, warrants a 10 percent rating.  A noncompensable 
rating is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation one-to-two 
times per year.  38 C.F.R. § 4.115a (2004).  

Subsequent to the six-month period after radiation therapy, 
the private medical evidence initially does not show the 
veteran had any significant problems with his bowels or 
bladder.  See June 1997 private medical record and May 1998 
VA urology note.  Moreover, at the June 1998 VA examination, 
the veteran's urinary complaints consisted of some burning 
once in awhile.  The report shows that he reported no 
problems with hesitancy or change in flow and that he did not 
need catherization.  The December 1998 hearing transcript 
shows that the veteran testified that he had had significant 
problems with urinary frequency since his radiation treatment 
but that he had denied problems to medical providers because 
he thought examiners were asking if he had any new problems.  
The transcript also reflects that he indicated that he did 
not use absorbent materials as, apparently, his voiding 
issues evolved around frequency and not leakage.

While the veteran testified that he did not report all of his 
voiding problems to his medical providers following his 
radiation treatment, the medical evidence shows that the 
veteran did report some problems (such as burning).  
Moreover, the medical evidence did not specifically indicate 
that he had no symptoms, just that he had no significant 
symptoms.  However, a November 9, 1998, VA urology note shows 
the veteran complained of urinary frequency with nocturnal 
wakening.  A VA medical record dated the next day shows the 
veteran reported he had to get up three times a night to 
urinate and he almost always had to urinate again less than 
two hours after urinating.  He indicated that getting up at 
night to urinate was a small problem for him.  See also May 
1999 VA medical record.  With resolution of every reasonable 
doubt in the veteran's favor, the initial medical evidence 
recording the veteran's problems with frequency, when viewed 
in light of the veteran's December 1998 testimony, is such 
that a 20 percent disability rating is appropriate effective 
April 1, 1997.  However, an initial rating in excess of 20 
percent is not warranted as the evidence fails to show the 
use of absorbent materials, urinary obstruction requiring 
catherization, or urinary frequency with daytime voiding 
interval less than one hour or awakening to void five or more 
time per night.  At no point from April 1, 1997, to February 
11, 1999, is it factually ascertainable that the criteria for 
a disability rating in excess of 20 percent are met.

Nor is it factually ascertainable that the criteria for a 
disability rating in excess of 40 percent is met after the 
February 11, 1999, effective date assigned by the RO.  The 40 
percent rating is the highest rating based on urinary 
frequency.  A higher rating requires voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
material that must be changed more than four times per day.  
38 C.F.R. § 4.115a (2004).  Unlike the veteran's testimony at 
the December 1998 that were sustained by his treatment 
records, the veteran's testimony at the January 2005 hearing 
that he wore absorbent materials that had to be changed more 
than four times a day is not supported by any objective 
evidence, to include treatment records or receipts for 
absorbent material purchases (such that would show the number 
of pads bought and the frequency of purchases).  See August 
2002 VA examination report (veteran reported that he had 
urinary incontinence that required absorbent material of 
approximately four pads per day).  As such, the probative 
evidence does not more closely approximate the criteria for a 
disability rating in excess of 40 percent on or after 
February 11, 1999.

In short, the veteran was properly evaluated as 100 percent 
disabling until the end of the six-month period following the 
end of therapeutic procedures.  Thereafter, a 20 percent 
disability rating, but no more, for his service-connected 
prostate cancer is warranted from April 1, 1997, to February 
10, 1999.  However, the weight of the evidence is against a 
disability rating in excess of 20 percent.  Moreover, the 
weight of the evidence is against a disability rating in 
excess of 40 percent on or after February 11, 1999.  Staged 
ratings have been utilized in the instant case.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
weight of the evidence is against any additional increases or 
stages during the pendency of this appeal.  The Board notes 
that when the weight of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

Finally, the Board has no reason to doubt that the veteran's 
service-connected prostate cancer causes him discomfort and 
may limit his efficiency in certain tasks.  In fact, the 
veteran has pointed to the continued need for regular 
monitoring of his condition as a basis for an increase in his 
compensation.  This, however, does not present an exceptional 
or unusual disability picture and is not reflective of any 
factor that takes either of the veteran's disability pictures 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability pictures do not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Earlier Effective Date

The veteran has consistently argued that he is entitled to an 
earlier effective date for the grant of service connection 
for prostate cancer.  He asserts that service connection 
should be effective in April 1996 when the cancer was 
diagnosed.  Service connection was granted on a presumptive 
basis.  See May 1997 rating decision.  The effective date for 
a claim based on presumptive service connection is the date 
entitlement arose if the claim was received within one year 
after separation from active duty.  38 C.F.R. 
§ 3.400(b)(2)(ii) (2004).  Otherwise, the effective date is 
either the date the claim is received or the date entitlement 
arose, whichever is later.  Id.  Here, the effective date of 
November 7, 1996, was assigned as this was the date of the 
regulatory change which added prostate cancer to the list of 
presumptive conditions for herbicide exposure.  As such, this 
would appear to be the date entitlement to service connection 
arose and, as a consequence, the proper date of effective 
date for the grant of service connection.

However, the Board has also considered whether the veteran 
would be entitled to an earlier effective date under the 
final stipulation and order in Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer 
I"), and the specific guidance provided in Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II") (describing the Stipulation and Order setting 
forth VA's ongoing responsibilities for further rulemaking 
and disability payments to class members); Nehmer v. United 
States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 
12, 2000) (class action order); and Nehmer et. al. v. 
Veterans' Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer III").  As a 
whole, this line of cases creates a limited exception to the 
statutory provisions governing the assignment of effective 
dates.  See also 68 Fed. Reg. 164 (Aug. 25, 2003) (codified 
at 38 C.F.R. § 3.816).  In the instant case, the Board finds 
that the effective date rules as set forth in Nehmer I, II, 
and III provide the basis for the assignment of an earlier 
effective date.

The Board notes that, according to 38 C.F.R. § 3.816, the 
veteran is a Nehmer class member because he is a Vietnam 
veteran with a covered herbicide disease.  The veteran's 
service connection claim was received on August 6, 1996.  As 
previously noted, November 7, 1996, is the date prostate 
cancer was added as a presumptive disease.  For a claim 
pending between May 3, 1989, and the effective date of the 
regulation establishing a presumption of service connection 
for a covered disease, the effective date is the later of the 
date the claim was received or the date the 
disability arose.  38 C.F.R. § 3.816(c)(2) (2004).  While the 
veteran was diagnosed with prostate cancer in April 1996, his 
claim was received in August 1996.  As the date his claim was 
received was later than the date the disability arose, the 
date of claim is the appropriate effective date for the grant 
of service connection in the instant case.  Therefore, an 
effective date of August 6, 1996, is granted.
 
Erectile Dysfunction

The veteran asserts that service connection for erectile 
dysfunction should be established.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Here, the veteran is service connected for prostate cancer.  
The diagnosis portion of the August 2002 VA examination 
report links the veteran's problems with impotence to his 
prostate cancer.  As the competent medical evidence indicates 
that the veteran's erectile dysfunction is the result of a 
service-connected disability, service connection is warranted 
for erectile dysfunction on a secondary basis and this appeal 
is granted.  

Erectile dysfunction is rated by analogy to "penis, 
deformity, with loss of erectile power."  38 C.F.R. §§ 4.20, 
4.115b, Diagnostic Code 7522 (2004).  While the Board will 
not rate the disability in the first instance, the Board has 
considered whether the veteran is entitled to special monthly 
compensation based on his continued assertions that he is 
entitled to compensation for his erectile dysfunction.  Under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  

The material factual question is whether the veteran's 
erectile dysfunction is a loss of use of a creative organ.  
The penis is not specifically named among the organs listed 
in the regulation implementing special monthly compensation 
for loss of use of a creative organ.  38 C.F.R. § 3.350(a)(1) 
(2004).  However, the regulation does refer to "other" 
creative organs than those listed, thus it is not an 
exclusive list.  The penis is defined, in part, as "the male 
organ of copulation."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1252 (27th ed. 1988).  The various organs in a 
male that are concerned with reproduction include the testis, 
epididymis, ductus deferens, seminal vesicle, ejaculatory 
duct, prostate, bulbourethral gland, and penis.  Id. at 1189 
(definition of "organa genitalia masculina interna").

Additional support for the premise that the penis is a 
creative organ is found at 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (2004), which rates deformity of the penis with 
loss of erectile power.  A footnote to Diagnostic Code 7522 
indicates that the disability is to be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350.  Accordingly, the penis is a creative organ under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  
The veteran's erectile dysfunction is consistent with loss of 
use of a creative organ.  As such, special monthly 
compensation based on loss of use of a creative organ due to 
erectile dysfunction is warranted in the instant case.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

As the veteran's earlier effective date claim, secondary 
service connection claim and resulting special monthly 
compensation claim have been resolved in the veteran's favor, 
the Board dispenses with ensuring compliance with the VCAA 
for these issues and finds that the veteran's interests have 
not been prejudiced.  As for his increased rating claim, the 
Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in July 
2002.  The letter notified the veteran of elements (1), (2) 
and (3), see above, for his increased rating claim, and the 
letter requested he send information describing the 
additional evidence or to send the evidence itself and thus 
may be considered to been requested to submit any pertinent 
evidence in his possession in compliance with element (4).  
See Mayfield v. Nicholson, 19 Vet. App. 109 (2005).  

In addition to notice found in the letter, the veteran was 
notified of what information and evidence was needed to 
substantiate his claims by virtue of the rating decisions, 
the January 1995 SOC and the subsequent supplemental SOCs 
(SSOCs).  He was provided with the regulation regarding VA's 
duty to assist in the May 2004 SSOC and notified at the 
January 2005 of private medical evidence not of record.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of either of his claims.  Therefore, the Board 
considers the notice requirements of the VCAA met.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in May 1997.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process, as indicated above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  Further, VA medical records, Social Security 
Administration (SSA) records, and private medical evidence 
have been associated with the claims file.  The veteran and 
his spouse were afforded the opportunity to offer testimony 
in this matter and hearing transcripts are of record.  The 
veteran waived initial RO consideration of evidence submitted 
at the hearing.  Numerous statements in support of claim are 
also of record.  

The January 2005 transcript shows that the veteran was 
notified that private medical evidence from two providers was 
not of record but that the veteran wanted to obtain and 
submit the evidence himself instead of VA making reasonable 
efforts to obtain the evidence on his behalf.  Instead of the 
treatment records, letters from the private medical providers 
were submitted (with waiver of initial RO consideration).  As 
the veteran was notified of the evidence of record, expressed 
a desire to provide the evidence himself instead of 
authorizing VA to obtain the evidence for him, a remand to 
obtain these records would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

As the veteran has not identified, or properly authorized the 
request of, any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

A 20 percent disability rating, but no more, for prostate 
cancer is granted from April 1, 1997, to February 10, 1999, 
subject to the regulations governing payment of monetary 
benefits.  An increased rating for prostate cancer prior to 
April 1, 1997, and on or after February 11, 1999, is denied.

An effective date of August 6, 1996, for the grant of service 
connection for prostate cancer is granted, subject to the 
regulations governing payment of monetary benefits.

Secondary service connection for erectile dysfunction is 
granted.

Special monthly compensation for loss of use of a creative 
organ is granted, subject to the regulations governing 
payment of monetary benefits.


REMAND

The veteran was granted service connection for anxiety and 
depression as secondary to his service-connected prostate 
cancer (which was diagnosed in 1996).  See April 1999 rating 
decision.  However, statements in support of claim and 
testimony from both the veteran and his spouse refer to 
current symptoms that predate the veteran's 1996 diagnosis.

The evidence shows that in 1977 the veteran suffered a head 
injury.  See August 2002 VA examination report.  As a result, 
he underwent a cervical fusion and his SSA records indicate 
that thereafter he was disabled for SSA purposes due to his 
cervical spine condition.  See March 1982 SSA record.  A 
January 1983 VA medical record reveals the veteran was 
diagnosed with dementia manifested by memory deficit, 
confusion, and some slowing of the thought processes.  The 
assessment section of the August 2002 VA examination report 
shows the examiner indicated that the veteran presented with 
manifestations of head trauma including trouble 
concentrating, sleep problems, irritability, and affective 
liability.  However, the examiner also indicated that it was 
indeterminate if the veteran's symptoms related to anxiety 
and depression were primary or due to a combination of 
multiple medical problems, especially head trauma.

When it is not possible to separate the effects of the 
service-connected condition from a non-service-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  A VA 
examination is necessary to determine which psychiatric 
symptoms can be medically attributable to the veteran's 
service-connected anxiety and depression and which symptoms 
are medically attributable to any non-service connected 
condition.  See 38 C.F.R. § 3.159(c) (2004).

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA mental 
disorders examination to determine the 
current nature and extent of his service-
connected anxiety and depression.  

Included in the report should be a 
determination as to which symptoms are 
medically attributable to the veteran's 
service-connected anxiety and depression 
and which symptoms are medically 
attributable to non-service connected 
conditions (to include a head injury in 
1977).  If the examiner cannot medically 
attribute any symptoms to either the 
veteran's service-connected disability or 
to other non-service connected conditions 
with any degree of medical certainty, 
that should be so indicated.  

The claims file should be made available 
to the examiner for review.  

2.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since May 2004.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 

	                     
______________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


